ST. PAUL, J.
Some question arose at the argument of this case as to our jurisdiction in the premises. It was urged that the only controversy herein is over the re-conventional demand, and the point was made that under Art. 95 of the Constitution of 1898, a reconventionai demand could not serve as the basis of jurisdiction on appeal.
The suit is one for a balance due for work done under a contract and for extra work. The defendant admits part of the extra work and admits the execution of the contract and its partial performance. He also admits that the alleged balance (less a small additional credit) “would be due” had the contract been faithfully performed by plaintiff.
But defendant denies that the contract was faithfully performed, and avers that in order to complete said contract, according to the intent thereof, he would be compelled to expend a sum in excess of said alleged balance.
His answer concludes with a prayer that plaintiff’s demand be rejected and that defendant have judgment *98in reconvention for the amount of said excess.
This answer clearly puts at issue the right of plaintiff to recover any part of the amount claimed, in the petition. Hence it follows that the main demand is still <rin dispute”; and the amount of said demand being within. our jurisdiction an appeal accordingly' lies '¡to this Court.